Citation Nr: 1724853	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral foot fungus condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1958 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2016, a motion to advance this appeal on the Board's docket based upon advanced age was raised by the Board's Acting Vice Chairman.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran's current right knee disabilities did not manifest during his active duty service and are not otherwise related to his active duty service.

2.  The Veteran's current left knee disabilities did not manifest during his active duty service and are not otherwise related to his active duty service.

3.  Affording the Veteran the benefit of the doubt, the Veteran's bilateral foot fungus condition (currently diagnosed as onychomycosis) has been aggravated by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2016).

3.  The criteria for service connection for a bilateral toenail onychomycosis on the basis of secondary aggravation have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated December 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's available service treatment records, VA outpatient treatment records, and identified private records have been obtained.  The Board notes that some of the Veteran's service treatment records are unavailable.  The record shows that efforts to obtain these records were exhausted and that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).  The Veteran was informed of the unavailability of these records in accordance with VA regulation in a March 2005 letter.  See 38 C.F.R. § 3.159(e) (2016).  In March 2005, the Veteran responded to that letter stating he did not have any of his service treatment records in his possession and that he wished for VA to continue with his claim.

Moreover, the Veteran has been afforded adequate VA examinations wherein VA examiners performed physical examinations of the Veteran, took into account his statements and treatment records, and provided medical opinions supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain disabilities, such as arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year following separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.

Factual Background and Analysis

Bilateral Knees

The Veteran claims he has a bilateral knee disability, which began during his active duty service.

In a May 1962 report of medical history, the Veteran denied cramps in his legs, arthritis or rheumatism, a "trick" or locked knee, and any bone, joint, or other deformity.  In December 1967 and January 1968, the Veteran went to sick call for dressing changes of his left knee; it is unclear what the precipitating injury was.  At a February 1968 medical examination, the Veteran's lower extremities were normal.  In April 1968, the Veteran went to sick call after twisting his knee during a golf match; an x-ray was negative and an ace wrap was applied.  In September 1972, the Veteran sought treatment for a history of his right knee "giving way" since 1970, following intramural sports.  He was sent to physical therapy and the provisional diagnosis was bilateral chondromalacia right quadriceps atrophy.  He was given a quadriceps strengthening program and attended 13 physical therapy sessions in September 1972.  He discontinued treatment because his ship deployed from the port.  In December 1972 and January 1973, the Veteran continued to complain of a painful knee.

At a January 1973 orthopedic consultation, the Veteran reported a history of a painful right knee for the past four years and indicated pain was precipitated by prolonged standing or walking.  He indicated he had increased pain recently, especially while climbing stairways and ladders; the provisional diagnosis was a possible torn right knee meniscus.  The Veteran informed the examiner that he originally injured his right knee four years prior playing golf.  The examiner's impression was improper tracking of the patella with minimal symptomatology and chondromalacia and the Veteran was prescribed pain relievers and quadriceps exercises.

At a November 1973 medical examination, the Veteran's lower extremities were normal.  In a May 1977 report of medical history, the Veteran denied cramps in his legs and arthritis or rheumatism; he checked the box "yes" to past or present "trick" or locked knee and any bone, joint, or other deformity.  He indicated that he attended therapy at Balboa Naval Hospital for approximately three to four months due to a painful right knee.  He elaborated that his joint continually went out and that this persisted due to the shipboard environment, which entailed prolonged standing and climbing ladders all day long.  A physician documented that the Veteran had a history of chondromalacia of his bilateral knees for four years.

Private treatment records reflect that in April 1984, seven years following the Veteran's separation from active service, he was evaluated for a left knee injury that occurred while backpacking.  The Veteran reported injuring his knee backpacking while walking over packed snow; he stated he walked over a slight incline, his leg broke through, and he twisted his knee and felt a snap.  The Veteran acknowledged a history of past knee pain but indicated this most recent injury aggravated it.  X-rays did not reveal significant arthritic changes and only tangential views showing roughness of the medial femoral condyle.  In April 1984 he underwent an arthroscopy and the diagnoses were torn and locked medial cartilage and chondromalacia.  Significantly, the Board notes that while these private treatment records document left knee surgery, the Veteran has consistently indicated he underwent right knee surgery at this time.  Moreover, he currently has a right knee post-operative scar with no evidence of any left knee surgical scars, and his June 2014 imaging reports demonstrate past surgical treatment of his right knee, but not his left knee.

A November 2004 private x-ray report includes findings of chondromalacia in the bilateral knees.  A February 2005 VA x-ray report includes findings of bilateral knee minimal degenerative narrowing of the medial compartments and slight degenerative changes in the posterior margins of the patella.

A September 2011 VA examination report and December 2011 addendum includes the opinion that x-ray findings of bilateral knee arthritis are unrelated to the chondromalacia patella noted in service.  The examiner reasoned that current radiological reports demonstrated mild narrowing of the medial tibiofemoral compartment in the bilateral knees, consistent with age related arthritis.  Chondromalacia was listed as being diagnosed bilaterally in the 1970s per the Veteran's report, but was not found at the September 2011 VA examination.

At a June 2014 hearing before the Board, the Veteran testified that he injured his right knee during service while playing golf.  He stated that when he teed off his knee cartilage snapped and that from that point on, he had difficulty with his knee.  He indicated that his knee continued to snap and that he used ace bandages during service in order to keep it stable.  He testified that when he sought treatment during service it was determined he had chondromalacia bilaterally.  He reported that he tore his cartilage one time after service, which was repaired by a civilian doctor.  With regard to current problems with his knees, the Veteran testified that his left knee ached once in a while and that he wore a knee brace for stability.  He also testified that he has not had a problem with his right knee since the torn cartilage was surgically repaired in 1984.

In November 2014, the Board reopened the Veteran's claim for service connection for a bilateral knee disability and remanded it for additional development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain opinions as to the etiology of the Veteran's currently diagnosed bilateral chondromalacia and any other currently diagnosed bilateral knee disabilities.  The Board also directed the AOJ to obtain an opinion as to whether the Veteran's currently diagnosed arthritis was shown to have manifested within one year following his June 1977 separation from service.

In February 2015, the Veteran underwent a VA knee and lower leg examination.  However, the VA examiner's report neither clearly identified the Veteran's current knee disabilities nor provided a definitive nexus opinion.  The examiner acknowledged that the Veteran's service treatment records documented a diagnosis of chondromalacia, and went on to state that this "condition does not cause any disability at this time."  It is unclear whether the Veteran had a current diagnosis of chondromalacia at that examination.  Further, the examiner noted that a recent magnetic resonance imaging (MRI) showed a tear in the medial meniscus cartilage of the Veteran's left knee; however, the examiner stated it was unknown when this injury occurred and the examiner did not provide an opinion as to its etiology.

Based on the inadequacies in the February 2015 VA examination report, the Board remanded the Veteran's claims again in September 2016 to provide him with another examination and to obtain adequate etiology opinions.  

At a November 2016 VA examination, the Veteran reported injuring his right knee in 1970 while playing golf; he recalled that he was teeing off, twisted his knee, heard and felt a pop, and experienced pain.  Following service, the Veteran indicated he injured his right knee in 1984 while backpacking; he stepped in an area covered with snow, his foot sank into the snow, and he twisted his knee.  Following this injury, the Veteran was evaluated and underwent surgery to have part of a torn cartilage removed from his right knee arthroscopically; the operative report also described an area of chondromalacia on the medial femoral condyle, which was also treated at the surgery.  At the examination, the Veteran indicated that currently his left knee ached on and off, but that his right knee did not give him any problems.  At times, his left knee felt unstable, but it did not give out; he denied this type of problem with his right knee.

The examiner noted that the Veteran was diagnosed with bilateral chondromalacia in September 1972 by orthopedic consult and that this diagnosis was made clinically and not based on x-ray imaging results.  No x-rays taken during service found evidence of chondromalacia.  There was no evidence of chondromalacia on either knee based on x-ray imaging conducted in November 2004.  The examiner elaborated that chondromalacia is defined as the softness of the articular cartilage, usually involving the patella, and that this diagnosis can only be validly made by x-ray or MRI imaging.  The April 1984 operative report noted an area of chondromalacia on the medial femoral condyle of the right knee and the next evidence of any chondromalacia was confirmed by an MRI in June 2014, where it was found bilaterally.  These MRIs also showed bilateral meniscal tears, evidence of prior right knee medial meniscus surgery, and bilateral osteoarthritis degenerative changes.  The examiner found the Veteran's current bilateral knee disabilities were less likely than not due to his active duty service.  The examiner reasoned that the Veteran had a right knee injury during service that was acute and limited; although the Veteran experienced bilateral knee pain during service and received a clinical diagnosis of chondromalacia bilaterally, this was made without x-ray evidence to support the diagnosis, and no meniscal tears were found in service.  The examiner further reasoned that all chronic knee disabilities found at the current examination were made, at the very least seven years after service, an interval in which subsequent knee injuries could have occurred.  

The Board acknowledges that in its November 2014 remand it directed the AOJ to obtain an opinion as to whether the Veteran's currently diagnosed arthritis was shown to have manifested within one year following his June 1977 separation from service.  This was not done; however, the Board finds this is harmless error and that to remand for such an opinion would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA regulation provides that if arthritis manifests to a compensable degree within one year of separating from active duty service that it shall be service-connected absent evidence that it was incurred in or aggravated by service.  See 38 C.F.R. §§ 3.307, 3.309.  For VA compensation purposes, arthritis must be demonstrated by x-ray findings in order to support a compensable rating under any circumstances.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this regard, the requirement that arthritis be demonstrated by x- ray is comparable to the definition of what level of hearing loss will constitute a disability for VA compensation purposes set forth in 38 C.F.R. § 3.385 (2016).  Thus, even a clinical diagnosis of arthritis, absent x-ray evidence of such, cannot establish the presence of arthritis to a compensable degree within the presumptive period.  Assuming that VA did obtain an opinion from a qualified medical professional, and further assuming that the medical professional opined that it was likely that the Veteran had arthritis in either knee within one year of separating from active duty service, such opinion would not be sufficient to satisfy the requirements to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010.

Based on the foregoing, the Board finds that service connection for a bilateral knee disability must be denied.  Although there is no separation examination of record, a November 1973 periodic examination does not document any lower extremity abnormalities.  Moreover, the November 2016 VA examiner provided a thorough and well-reasoned opinion finding that the Veteran's current knee disabilities were not related to his service and the Board finds this opinion to be competent and probative.

In reaching this decision, the Board has considered the Veteran's lay statements.  The Board acknowledges that the Veteran is competent to report symptoms, such as knee pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  In this regard, the Board finds the Veteran to be a competent and credible historian regarding the symptoms he has experienced during and since separating from service.  However, as a lay person, the Veteran is not competent to report that he has or has had a diagnosis of arthritis, chondromalacia, or internal meniscal derangement, as these diagnoses involve medically complex questions, which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran is not competent to relate any current knee disability to his active service as medical opinions regarding etiology are beyond the range of common knowledge and require the special knowledge and expertise of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

Based on the foregoing, service connection for bilateral knee disabilities must be denied.  The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, it is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Bilateral Foot Fungus

The Veteran is claiming service connection for a bilateral foot fungus condition, which he believes began during his active duty service.

Throughout the period of the claim, the only diagnosed bilateral foot skin condition is tinea unguium, which is a specific type of fungal toenail infection generally referred to as onychomycosis.  Accordingly, the Board will focus its analysis on whether service connection is warranted for bilateral foot onychomycosis.

A September 2003 VA examination report indicates that the Veteran's bilateral onychomycosis of the toenails was not caused by his diabetes mellitus, type II, as the onychomycosis had its onset well before the diagnosis of diabetes.  The record reflects that diabetes mellitus, type II was first diagnosed in 1996.  Onychomycosis was first diagnosed in 2003 and the Veteran has been receiving continued treatment for this condition throughout the period on appeal.

February 2015 and November 2016 VA examiners diagnosed onychomycosis/tinea unguium of the bilateral toenails.  The February 2015 VA examiner indicated that onychomycosis is a fungal infection/infiltration of the nails and that because nails are not as porous as the skin, it is difficult to apply antifungal medications to the affected areas, and often difficult to treat.  An August 2013 VA treatment note reflects a current diagnosis of "extensive" bilateral toenail tinea unguium and the examiner indicated this was service related to the Veteran's diabetes due to his reduced immunity to funguses. 

Affording the Veteran the benefit of the doubt, the Board finds the preponderance of the evidence demonstrates the Veteran's service-connected diabetes mellitus, type II has aggravated his bilateral foot fungus condition and that service connection is warranted.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral toenail onychomycosis is granted.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


